Citation Nr: 1029301	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1973 to May 1993.  

This matter came before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The instant issue was remanded for additional development of the 
record in January 2009.  It has been returned to the Board for 
appellate consideration.


FINDING OF FACT

Hypertension is not shown to be productive of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 160 or 
more, or a history of diastolic pressure predominantly 100 or 
more with required continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 
7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2004, prior to adjudication of the 
Veteran's claim of entitlement to service connection, discussed 
the evidence necessary to support the claim.  He was invited to 
submit or identify evidence.  The evidence of record was listed 
and the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  

In April 2006, the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

In March 2009 the Veteran was informed of the status of his 
appeal.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

The also Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied. 

With respect to VA's duty to assist, VA, private, and post-
service Army treatment records have been obtained and associated 
with the record.  A VA examination has been carried out, and the 
Board finds that it was adequate.  It was conducted by a neutral, 
skilled provider who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed disability.  
The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered whether staged ratings are warranted.  
However, it finds that the disability has not significantly 
changed and that a uniform rating is appropriate.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is 
warranted for diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.

The Veteran submitted the instant claim of entitlement to service 
connection in September 2004.  He asserted that his hypertension 
was secondary to his service-connected diabetes mellitus.  

A statement by a physician's assistant at Munson Army Health 
Center at Ft. Leavenworth, Kansas indicates that the Veteran had 
blood pressure readings ranging from 140/80 in December 1992 to 
156/87 in February 1995.  An August 1995 reading was 149/86.

Subsequent records from Munson Army Health Center reflect blood 
pressure readings as follows:  140/87 (November 2004), 151/84 and 
139/80 (January 2005).  

During a VA examination in May 2005, the Veteran's blood pressure 
was 153/76, and after he sat for five minutes it was 121/74.  

On VA examination in March 2009, the Veteran's blood pressure was 
measured three times over the course of approximately three 
hours.  The initial reading was 144/80, the second was 141/79, 
and the third was 136/78.  The examiner noted that continuous 
medication was required to control hypertension.  The diagnosis 
was essential hypertension.

Having considered the evidence pertaining to this claim, the 
Board has determined that a compensable evaluation is not 
warranted for hypertension.  The aforementioned blood pressure 
readings do not show that the Veteran has diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 160 
or more, or a history of diastolic pressure predominantly 100 or 
more with a requirement for continuous medication for control.  
Rather, they show that systolic pressure was never higher than 
156, and that diastolic pressure has not exceeded 87.  In 
essence, the evidence reflects that diastolic pressure has not 
been predominantly 100 or more and that systolic pressure has not 
been predominantly 160 or more.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, and 
that the appeal for an initial compensable evaluation for 
hypertension must be denied.


ORDER

Entitlement to an initial compensable evaluation for hypertension 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


